DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application # 17/576,664 was filed on 1/14/2022.
Claims 1-24 are subject to examination.
An IDS filed on 2/18/2022 has been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-24 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ramjee et al. U.S. Patent Publication # 20090187673 (hereinafter Ramjee)
With respect to claim 1, Ramjee teaches a method for communication over a communications system having a communications path between a server side (Fig. 1 element 104) of the communication system and a client side of the communication system (Fig. 1 element 102), the method comprising: maintaining at the server side of the communication system a model of a client dictionary (Fig. 1 element 114) for a user system at the client side of the communication system (Paragraph 30)  receiving 
-a content data block at the server side of the communication system (Paragraph 32)
-generating a fingerprint of the content data block using byte-level information of the content data block (Paragraph 32); and 
-comparing the fingerprint of the content data block to the model of the client dictionary to determine if a match for the fingerprint is present in the client dictionary (i.e. receiver’s compressions service attempts to locate the content in general dictionary via the data chunk fingerprint) (Paragraph 33, 37), wherein: if it is determined that the match for the fingerprint is present in the client dictionary (Paragraph 37-38), sending a compressed version of the byte-level information to the user system (i.e. sending compressed packet)(Paragraph 38, 45); and if it is not determined that the match for the fingerprint is present in the client dictionary, sending the content data block to the user system (i.e. if not found, the receiver requests that the actual content be sent from the sender)(Paragraph 33).
With respect to claim 2, Ramjee  teaches the method of claim 1, further comprising: receiving an indication that the user system has stored the content data block (Paragraph 53) ; and updating the model of the client dictionary to include the fingerprint in response to receiving the indication (Paragraph 53-54)
With respect to claim 3, Ramjee teaches the method of claim 1, wherein the compressed version of the byte-level information comprises the fingerprint (Paragraph 38, 43-44)
With respect to claim 4, Ramjee  teaches the method of claim 1, wherein the content data block is received from a content server providing the content data block (Paragraph 31, 71, 74, 85-86)
With respect to claim 5, Ramjee  teaches the method of claim 4, wherein the content server provides the content data block in response to a request from at least one user system at the client side of the communication system (Paragraph 45, 47-49)
With respect to claim 6, Ramjee teaches the method of claim 1, wherein the compressed version of the byte-level information comprises a dictionary index (Paragraph 58)
With respect to claim 7, Ramjee teaches the method of claim 6, wherein the content data block is stored in the client dictionary as dissociated blocks of data (Paragraph 57), and wherein the dictionary index is needed to recreate content from the dissociated blocks of data stored in the client dictionary of the user system (Paragraph 57-58, 60-64)
With respect to claim 8, Ramjee  teaches the method of claim 1, wherein the sending the content data block comprises unicasting the content data block to the user system (Paragraph 85-86)
With respect to claim 9, Ramjee teaches the method of claim 1, wherein the sending the content data block comprises multicasting the content data block to a plurality of user systems at the client side using a shared forward link of the communication system (i.e. content being transferred between server and router and the router sends a full copy of the content on each of its attached links while subsequent accesses result only in the transfer of content pointers)(Paragraph 86)
With respect to claim 10, Ramjee teaches the method of claim 9, further comprising: determining to multicast the content data block at least in part based on the fingerprint (Paragraph 86, 37)
With respect to claim 11, Ramjee teaches the method of claim 9, wherein the plurality of user systems determine whether to store the content data block based on the fingerprint (Paragraph 53, 58, 84)
With respect to claim 12, Ramjee  teaches the method of claim 1, wherein the fingerprint is generated using a least one of a cryptographic hash function, a non-secure hash function, or a checksum (Paragraph 43)
With respect to claim 13, Ramjee teaches a server system for communicating data over a communication system having a communications path between a server side of the communication system (Fig. 1 element 104)  and a client side of the communication system (Fig. 1 element 102), the server system comprising: an optimizer module, stored in a memory (Paragraph 92-94) at the server side of the communications system, the optimizer module, when executed, causing a processor (Paragraph 91) to: a content data block at the server side of the communication system (Paragraph 32)
-generating a fingerprint of the content data block using byte-level information of the content data block (Paragraph 32); and 
-comparing the fingerprint of the content data block to the model of the client dictionary to determine if a match for the fingerprint is present in the client dictionary (i.e. receiver’s compressions service attempts to locate the content in general dictionary via the data chunk fingerprint) (Paragraph 33, 37), wherein: if it is determined that the match for the fingerprint is present in the client dictionary (Paragraph 37-38), sending a compressed version of the byte-level information to the user system (i.e. sending compressed packet)(Paragraph 38, 45); and if it is not determined that the match for the fingerprint is present in the client dictionary, sending the content data block to the user system (i.e. if not found, the receiver requests that the actual content be sent from the sender)(Paragraph 33).
With respect to claims 14-24 respectively, teaches same limitations as claims 2-12 respectively, therefore rejected under same basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Davis et al. U.S. Patent Publication # 2013/0208942 which teaches in Paragraph 65 generating fingerprint just for one version of the known video but would explicitly store together with the fingerprint and the video ID this frame rate.
B).  Cunningham et al. U.S. Patent Publication # 2010/0158391 which in Paragraph 21 teaches comparison logic for comparing a hash or fingerprint of an image.
C). Mendelson et al. U.S. Patent # 7,310,629
D).  Lienhart et al. U.S. Patent Publication # 2006/0187358

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453